Citation Nr: 1642768	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  09-09 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to inservice herbicide exposure.  

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for hyperlipidemia, claimed as high cholesterol secondary to diabetes mellitus. 

4.  Entitlement to service connection for erectile dysfunction, claimed as due to diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy of both lower extremities, claimed as due to diabetes mellitus.  

6.  Entitlement to service connection for a skin disorder, to include chloracne, claimed as due to inservice herbicide exposure.



REPRESENTATION

Appellant represented by:	Brian Held


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 1970 in the U.S. Navy.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A May 2013 rating decision granted service connection for bilateral hearing loss, which was assigned an initial 20 percent rating, and granted service connection for tinnitus, which was assigned an initial 10 percent rating, all effective November 5, 2012.  That decision denied service connection for a "heart" condition and confirmed and continued the denial of service connection for a skin condition.  The Veteran did not appeal either the ratings or effective dates assigned or the denial of service connection for a heart condition.  

The Veteran testified in support of his claims at an August 2016 videoconference presided over by the undersigned Veterans Law Judge (VLJ) and a transcript thereof is on file.  

In statement received on September 6, 2016, the Veteran reported that his service-connected hearing loss had worsened, and he was having problems with his balance, at times being unstable and having fallen for no reason.  Also, his service-connected tinnitus now seemed to be louder.  The matters of whether the Veteran has filed an informal claim for service connection for a balance disorder and whether he has filed informal claims for increased ratings for bilateral hearing loss and tinnitus are referred to the RO for initial consideration.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Hyperlipidemia is not a disability for which VA compensation is payable.  

2.  The record reflects the Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.  

3.  Diabetes mellitus, hypertension, erectile dysfunction, peripheral neuropathy of both lower extremities, and a skin disorder, including chloracne, are first shown many years after active service and are unrelated in any manner to the Veteran's military service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  

3.  The Veteran's claim of service connection for hyperlipidemia is without legal merit.  38 U.S.C.A. § 1110 West 2002); 38 C.F.R. § 3.303 (2015). 

4.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  

5.  The criteria for service connection for peripheral neuropathy of both lower extremities are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  

6.  The criteria for service connection for a skin disorder, to include chloracne, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by an August 2005 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Board finds that the duty to assist a claimant in the development of the case has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file.  Likewise, exhaustive efforts have been made in attempts to verify the Veteran's alleged inservice herbicide exposure in Vietnam.  In fact, formal findings were made by the RO in this regard and made a part of the record.  The Veteran's was provided a copy of his claim file March 24, 2009.  In VA Form 21-4138, Statement in Support of Claim, dated October 23, 2012, the Veteran requested that a complete copy of his VA claims file, including service medical records and military personnel records be sent to his representative along with copies of all rating decisions, statement of the cases, and supplemental statements of the case.  By letters dated in October 31, 2012 and January 15, 2013, the Veteran's representative requested such records.  By letter of October 17, 2013, the Veteran's representative was notified that enclosed therewith was a copy of the Veteran's claim file.  

Also of record are various post-service private and VA medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified any outstanding and obtainable evidence relating the etiology of the claimed disabilities to a disease or injury incurred in or aggravated by his active service.  As discussed in greater detail below, his claims are based upon purported herbicide exposure in the Republic of Vietnam during his active service.  The record reflects efforts were made through official sources to determine if the Veteran had service in the landmass of Vietnam, to include the inland waters thereof.  

Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that a VLJ that chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the transcript of the August 2016 hearing makes it clear that the Veteran was not accompanied by his representative at the hearing but was nonetheless well aware of the dispositive matter in this case, i.e., his inservice herbicide exposure.  Indeed, at that hearing he conceded that he was a "blue" water veteran and was not claiming that he was a "brown" water veteran, i.e., that he did not serve in the inland waterways of Vietnam.  

In a statement received on September 6, 2016, the Veteran reported that "I have no documents for my conditions" because all the physicians that had treated him in the 1970s were "gone."  However, at the videoconference the Veteran stated that he would obtain and submit additional evidence.  He did submit medical records of 2015 and 2016, which included color photographs depicting his skin of face, head, and arms.  

In a statement received on September 6, 2016, the Veteran reported that he did not know if he had had an examination relative to his claimed herbicide exposure.  The Board further notes the Veteran was not accorded a VA medical examination in conjunction with his claims but for the reasons discussed below the record does not reflect the Veteran had herbicide exposure while on active duty nor does there appear to be any other basis upon which these disability may be associated with the Veteran's active service, to include his own contentions.  Consequently, no such medical opinion is warranted based upon the facts of this case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Background

The Veteran's service treatment records (STRs) are negative for diabetes, hypertension, hyperlipidemia, erectile dysfunction, peripheral neuropathy, and chloracne.  His blood pressure on his September 1965 pre-induction examination was 110/62; and, at his examination for service discharge in December 1969, it was 124/76, and that examination was negative for diabetes, hypertension, hyperlipidemia, erectile dysfunction, peripheral neuropathy, and chloracne.  

The Veteran's DD 214N and service personnel records show that the Veteran's military decorations are the National Defense Service Medal, the Vietnam Service Medal with 4 Bronze Stars, the Navy Unit Commendation Ribbon, the Republic of South Vietnam Campaign Medal with device1960; the Navy Unit Commendation for service on the USS Ticonderoga (CVA 14) from January 22, to July 23, 1968; and the Armed Forces Expeditionary Medal (Korea) for service on the USS Ticonderoga from January 23, 1968, to March 22, 1968.  His third Bronze star on the Vietnam Service Medal was for service on the USS Ticonderoga from April 2, 1968, to an unannounced date (although this entry in the service personnel records is dated January 29, 1969).  He had 2 years and 10 months of foreign or sea service.  

Information was received as to the Veteran's military service reflecting that he was attached to a Navy Unit, VA 194, that served aboard the USS Ticonderoga which was off the waters of the Republic of Vietnam from March 2, 1967, to March 16, 1967; March 28, 1967, to April 28, 1967; from January 25, 1968, to March 4, 1968; from March 25, 1968, to April 8, 1968; from April 16, 1968 of one day duration; from April 24, 1968, to May 12, 1968; from May 20, 1968, to June 14, 1968; from June 25, 1968, to July 23, 1968.  

Also, additional Vietnam service for that unit could not be determined on ship or shore from May 16, 1969, to June 3, 1969; from June 16, 1969, to June 30, 1969; from July 13, 1969, to July 31, 1969; from August 16, 1969 to September 18, 1969; and from October 8, 1969 to October 31, 1969.  

As relevant to the Veteran's period of active duty, information from the Internet, including the Dictionary of American Fighting Ships, indicates that during the Vietnam Conflict the USS Ticonderoga (CV 14), in the winter deployment of 1965 and 1966 spent 6 months operating off the coasts of North and South Vietnam during which the air groups stationed thereon engaged in overland air combat.  In deployment in 1966 and 1967 there were three combat tours in the Gulf of Tonkin.  That ship again was in combat operations off the coast of Vietnam for five separate periods totaling 120 days of combat beginning in January 1968, to April 1968, and had a final and fifth line tour in July 1968.  Then, the ship had a fifth consecutive combat deployment and had four periods of on the line duty off the coast of Vietnam for a period of four months, beginning in March 1969.  

As relevant to the Veteran's period of active duty, information from the Internet, including the Dictionary of American Fighting Ships, indicates that the USS Oriskany (VCA 34), an attack aircraft carrier, saw combat air support action beginning in July 1966, to October 1966.  It returned to the waters off Vietnam in June 1967, returning to California in January 1968, and was later deployed to the Far East in April 1969.  

As relevant to the Veteran's period of active duty, information from the Internet, including the Dictionary of American Fighting Ships, indicates that the USS Constellation (CV 64) and was stationed off the coasts of Vietnam in combat action from May to December 1966.  It was again so deployed from April to December 1967; and from May 1968 to January 1969; and again from August 1969 to May 1970.  

Additional records indicate that deployments to Vietnam during the Vietnam Conflict did not require any visits to South Vietnamese ports for the USS Ticonderoga.  Likewise, there is no evidence that any other ship upon which the Veteran states that he served required any visits to South Vietnamese ports.  

VAOPT records show that in June 2003 the Veteran was concerned that he might have diabetes.  A review of his systems noted a history of skin problems since 1975, and his having numbness of the fingertips of both hands.  His history was negative for headache, visual changes, and nocturia.  On examination he had multiple seborrheic keratoses, actinic changes, and seborrhea of his forehead and face.  Neurologically, there was no sensory or motor deficit.  The assessments were seborrhea, seborrheic keratoses, actinic keratoses, and polyuria.  He was subsequently treated for seborrhea, seborrheic keratoses, and actinic keratoses.  An August 15, 2003, VAOPT record noted that the Veteran denied tingling, burning or numbness of his feet.  He reported that he had been a diabetic for about 2 months.  
A September 2003 VAOPT record noted that the Veteran's diabetes had been "newly" diagnosed.  

VA outpatient treatment (VAOPT) records in 2003 show that the Veteran had hypertension; and hyperlipidemia, and VAOPT records beginning in 2003 show that he had diabetes mellitus.  

VA CAPRI records entered into Virtual VA on January 15, 2013, reflect VA outpatient treatment (VAOPT) from 2003 to 2012, including treatment for diabetes, hypertension, erectile dysfunction, and hyperlipidemia, as well as squamous cell carcinoma and basal cell carcinomas.  

A June 26, 2008, VA Mental Health Note includes a history questionnaire in which it was recorded that the Veteran reported that he had "served three tours each eight months long, in Vietnam.  Veteran indicated that he was on land twice while in Vietnam.  Veteran indicated a belief that he was exposed to A/O [Agent Orange]."  A March 2009 VAOPT record shows that he had severe actinic changes on the exposed part of his body with multiple actinic keratoses, and more than 18 of them were treated with liquid nitrogen.  He also had some seborrheic keratoses on his back, a few of which were also treated with liquid nitrogen.  A July 2009 VAOPT record shows that on a diabetic foot examination the Veteran's sensation was intact, and proprioception was within normal limits.  

In June 2005 Dr. Nichols stated that he had treated the Veteran for several years.  The Veteran had type II diabetes mellitus, hypertension, dyslipidemia, erectile dysfunction, and a hint of neuropathy.  It was that physician's professional opinion that there was a reasonable probability that these were secondary to the Veteran's diabetes.  

The private treatment records of Dr. Nichols show no treatment of the Veteran prior to 2003.  The Veteran was seen in July 2003 for lesions of his head.  His blood pressure readings that month were 143/82 and 130/72.  In December 2003 there was an assessment of actinic keratosis, and his blood pressure was 108/70.  He was given Metformin for diabetes.  In February 2004 his medications included Lisinopril for high blood pressure.  In November 2004 there was an assessment of actinic keratosis, and it was indicated that he might have possible basal cell carcinoma of his forehead.  In June 2006 there were assessments of diabetes mellitus, type II; elevated cholesterol; and hypertension.  

In the Veteran's original July 2005 claim for service connection he reported that he had had chloracne since 1970; since 2003 he had had diabetes and hypertension; since 2004 he had had erectile dysfunction, hyperlipidemia, and neuropathy of both legs.  In a statement with that claim he reported that he had had 3 tours in the Navy; he had been on the USS Ticonderoga and USS Oriskany from January to September 1967, and from January to September 1968 as an aircrew survival equipment man.  

By letter in March 2007 the RO informed the Veteran that because he reported having been treated at the Las Cruces VA Clinic, in New Mexico, from 1973 through June 26, 2003, those records had been requested.  He was also requested to provide any information relative to his having set foot in South Vietnam.  

In response, by letter in April 2007, the Veteran reported that he had never been treated at a VA facility in Las Cruces but had only applied for benefits at that facility.  He reported that:

I did participate in the Vietnamese counteroffensive Phase III.  I was aboard the Carrier and went ashore once to repair an F-8 so it could get back to the ship.  I don't know when that was or which carrier I was on.  I was assigned to a repair unit that went ashore, but I can be of no help as to where or when.  I seem to remember it to be 1968, but that only a guess.  I also was ashore in 1967 while TAD to the USS Sacramento (I eventually reached the Ticonderoga).  We off loaded all night and left early the next morning.  I have no idea where I was.  I just did what I was told. 

In May 2007 the RO made a Formal Finding as to the Unavailability of VAOPT records from the Las Cruces VA clinic from January 1973 to June 26, 2003.  The La Cruces, New Mexico, VA clinic had reported that only records since 2003 were on file.  

By RO letter of December 19, 2011, the Veteran was notified that if he had served aboard a US Navy or Coast Guard ship on the offshore "blue waters" of Vietnam, VA would presume Agent Orange exposure if his service included duty or visitation within the country of Vietnam itself, or on its inland waterways, between January 9, 1962, and May 7, 1975.  However, VA needed evidence that his ship entered Vietnam's inland waterways while he was aboard or that he went ashore while the ship was docked or at anchorage.  He was requested to provide the RO with the name of his ship and the approximate dates, to the best of his recollection, when his ship entered the inland waterways, docked, or otherwise sent him ashore.  If his ship docked, he was requested to state whether or not he went ashore.  If he went ashore from a ship at anchorage, he was requested to explain the circumstances.  He was informed that Agent Orange exposure would not be presumed if his ship just anchored temporarily in an open deep-water harbor such as Da Nang, Cam Ranh Bay, or Vung Tau, and he remained on the ship.  He was requested to provide any information as to whether he served on smaller, shallow draft vessels operating primarily on the inland waterways or "brown waters" of Vietnam's rivers, canals, estuaries, and delta areas, where herbicide exposure was presumed to have occurred.  

In response, the Veteran replied in a letter dated February 10, 2012, that he had been aboard the USS Sacramento (AOB1) in early 1967, while on a temporary duty assignment enroute to meet the USS Ticonderoga(CVA19) in the Tonkin Gulf.  The Sacramento was in port in Vietnam one night and he off-loaded supplies.  He did not remember when or where he was.  He was an Airman (E3) and military authorities had not seen fit to tell him anything.  Also, he had been assigned to VF194 aboard the USS Oriskany (CVA14) and was sent to Vietnam on a beach detachment at the last minute to repair the survival equipment on a F8 Crusader.  He had been there overnight but did not know where or when this happened, but he believed it was in 1969.  

In August 2012 a request was sent to the Defense Personnel Records Information System (DPRIS) for verification of the Veteran's having been in-country in Vietnam as he had reported.  

DPRIS responded, as follows: 

We have reviewed the 1969 command history submitted by the USS ORISKANY (CVA-34).  The history documents that the USS ORISKANY departed Alameda, California for a Western Pacific (WESTPAC) deployment on April 16, 1969.  The history also documents that the USS ORISKANY conducted special operations (SPECOPS) on Yankee Station, in the Gulf of Tonkin during the periods May 16 to June 3, June 16-30, July 13-30, and August 16 to September 17, 1969.  The history further documents that the ship operated for 102 days on Yankee Station and 21 days of Defender Station Operations in the Sea of Japan.  While deployed, the USS ORISKANY made port calls in Subic Bay, Republic of the Philippines, Hong Kong, British Crown Colony, and Sasebo, Re SP on S e Text Japan.  The USS ORISKANY returned to Alameda on November 24, 1969.  We have also reviewed the 1969 command history submitted by Fighter Squadron ONE NINE FOUR (VF-194).  The history documents that VF-194 was based out of Miramar Naval Air Station in California.  The history also documents that VF-194 flew the F-8 Crusader and deployed to the WESTPAC aboard the USS ORISKANY in 1969.  However, the histories do not document that aircraft landed in the Republic of Vietnam or that aircraft repair personnel were dispatched to the Republic of Vietnam.  Lastly, the dates that you provided are too expansive to conduct deck log research on the veterans? [sic] behalf.    

In April 2013 the RO made a Formal Finding that there was insufficient information required to verify herbicide exposure during military service.  It was found that the information required to verify service in the Republic of Vietnam (RVN), or Agent Orange exposure during military service was insufficient to send to the Joint Services Records Research Center (JSRRC), or the National Archives and Records Administration (NARA).  All procedures to obtain this information from the Veteran had been properly followed, and evidence of written and telephonic efforts to obtain this information was in the file.  All efforts to obtain the needed information had been exhausted, and any further attempts would be futile.  The steps taken were set forth in detail.  

Received and entered into VBMS on May 28, 2013, is an article entitled "Dioxin on Carriers - The Contamination of Aircraft Carriers and Their Crews in the Gulf of Tonkin" co-authored by two members of the Blue Water Navy Vietnam Veterans Association.  The conclusion was that: 

Offshore Navy, Coast Guard and Fleet Marine personnel have ample scientific and medical evidence to show that dioxin was, much more likely than not, a component of their drinking water while operating in harbors, close to shore, or 60 to 80 miles away from shore while on duty at Yankee Station.  The evidence is irrefutable that Da Nang Harbor was contaminated with Agent Orange and that there was no escape from direct exposure in that location.  Not only does the VA, have no evidence that can contradict the proof brought to the table by this report, they are on record as blatantly admitting that they have no medical or scientific evidence to exclude offshore personnel from receipt of presumptive exposure to herbicide, while even admitting that some of these men were in fact contaminated by dioxin. 

At the August 2016 videoconference the Veteran testified that during his service in the Navy he had been stationed on three (3) ships.  Page 3 of the transcript.  He testified that he had first been on the USS Sacramento, AOE1, which was a supply ship that took him to an aircraft carrier, the USS Ticonderoga.  The second was the aircraft carrier USS Ticonderoga and when this ship was decommissioned his group was stationed on another aircraft carrier, the USS Oriskany.  He had served 2 1/2 tours in the Gulf of Tonkin, Vietnam.  Page 4.  

The Veteran testified that he had not had any occasion to leave the ship and go in-country in the Republic of Vietnam.  However, he further testified, at page 4, that:

when I was on the SACRAMENTO, which was a supply ship, they stopped in a port one night, and I have no idea where it was, but it was over -- it was in Vietnam.  We went off and to a bunch of stores and we left and went back and went on the ship.  

I was temporary duty assigned on the SACRAMENTO to get me from Subic Bay, Philippines, to the aircraft carrier on the Tonkin Gulf -- in the Tonkin Gulf. And that's the only time I, uh, touched shore anywhere. And I wasn't on shore then; I was on the ship in the port. 

The Veteran indicated that he had been informed that as a result of a class action law suit that "blue" water veterans were no entitled to be presumed to have been exposed to herbicides.  Page 5.  

When asked if he contended that during his overseas deployment that while in the Gulf of Tonkin, such service constituted "brown" water service, he replied "No, I was in blue water in the Gulf of Tonkin."  Page 6.  He further stated that "fighters and bombers flew missions over [Vietnam] every day, of course, and then when they'd come back [to the carriers he was stationed on] we're out there crawling all over them getting them serviced and ready to go again."  Pages 6 and 7.  These aircraft had flown low-altitude missions over Vietnam in airspace over areas where herbicides had been sprayed.  Page 7.  

The Veteran testified that he had not had to clean the returning aircraft but had serviced them as a parachute rigger.  Page 7.  He had been in the Gulf of Tonkin eight (8) months at a time, during which he came into contact with such aircraft.  The aircraft sometimes provided support cover for ground troops and sometimes did low level bombing.  Page 9.  He had done this from 1967 to 1969, during his 2 1/2 tours.  Page 10.  

The Veteran testified that he believed that he was first diagnosed with type II diabetes in 1991.  Pages 10 and 11.  He testified that he had been diagnosed with a skin condition and had had a malignant melanoma removed last year from the side of his face.  Pages 11 and 12.  He had begun receiving treatment for his skin cancer in early 1971 with "Dr. Willis (phonetic)."  Page 12.  This treatment had begun right after the first of that year, i.e., 1971, when Dr. Willis had begun burning off the lesions, including one cancerous lesion behind his left ear which had been surgically removed.  Page 12.  He had had later surgery to remove a cancer from the top of his head.  He did not have all the documentation of this but could get the records from his dermatologist.  Page 13.  He also had a disc (a compact disc (CD)) which showed his last treatment on his face and arms which he could provide to VA.  Page 13.  The presiding VLJ requested that he provide this information.  Page 13.  It was agreed to hold the record open for 30 days to allow the Veteran to provide such evidence.  Pages 13 and 14.  The Veteran also indicated that he would get the records from his dermatologist in El Paso, Texas, who had done his melanoma surgery.  Page 14.  

The Veteran testified that Dr. Willis was now deceased, since he (Dr. Willis) had been in his 60s when he treated the Veteran.  Thus, he did not have the records of Dr. Willis.  Nevertheless, his skin problems had been ongoing since 1970.  Page 14.  

The Veteran testified that up until the early 1990s he had rarely sought medical treatment except for skin problems.  Page 15.  As to the claim for service connection for hypertension the Veteran testified that, as he recalled, it had first been diagnosed in about the year 2000.  He now took medication for it.  As to erectile dysfunction, he had received a diagnosis of this disability and took Viagra for it.  Pages 15 and 16.  As to peripheral neuropathy, he had had his left hip replaced and was scheduled to have his right hip replaced next month, and he still had tingling and numbness down his legs, especially in his feet.  Page 16.  He had submitted to VA a statement from his VA physician in El Paso stating that hypertension, peripheral neuropathy, erectile dysfunction, and hyperlipidemia could be due to his diabetes.  Pages 16 and 17.  He had been given medication for hyperlipidemia.  Page 17.  The CD which he was to submit contained photographs of his last treatment and depicted his arms and face.  Page 19.  

With respect to his melanoma, the Veteran testified that he had worked (apparently after military service) as a building inspector for 22 years, but had retired in 2011, and now worked part-time for a construction company performing onsite inspections.  However, after removal of some of his melanomas, he lost this part-time job because his employer had indicated that the employer did not want to be responsible for his getting any more skin cancers.  Page 20.  He testified that he had received sun exposure in his work but not at high levels.  Page 20.  This part-time work had been from sometime in 2008 until July or August of 2015.  He further testified that he would submit his records of his recent treatment for skin cancers.  Page 21.  He indicated that it was his understanding that melanoma could occur after prolonged sun exposure, and he had been exposed every day both during service and after service.  Page 22.  

In statement received on September 6, 2016, the Veteran reported that he had been on the USS Sacramento, AOE1, in January or February 1967 for a week or so being transported to the USS Ticonderoga.  The Sacramento was a combination food, ammunition, and fuel supply ship on which he had been assigned to store part of the supplies.  On one occasion the ship had been in port one night but he had no idea where this was.  He had loaded and unloaded stores on the Sacramento but did not know what the supplies were.  He had been aboard the Ticonderoga for one (1) tour to Vietnam.  He had service fighter planes before and after flight operations.  He had been all over such planes to do his work.  He had been on a cruise aboard the USS "Oriscany" which was stationed off the coast of North Vietnam.  He had serviced fighter planes which were covered with all sorts of contaminants upon their return to the ship, resulting in his being contaminated by his working on these aircraft.  

The Veteran further stated that in late 1972 or early 1973 in Tyler, Texas, he had a 1 1/2 by 1/2 inch cancer removed from behind his left ear, which had been benign.  He could not remember the name or place of business of that treating physician.  That physician had given the Veteran "Efnclex" which was a "topical Kemo" medicine as follow-up.  This was not his first treatment.  In Houston, Texas, in the early 1970s he was treated for basal cell carcinoma by Dr. "Weiless."  Both of these physicians had been in their early 50s and he could not find any record of their medical practices.  This skin disorder had stayed with him until the present.  VA had treated him for skin disorders since he began receiving VA treatment for diabetes.  

Submitted with the September 6, 2016, statement were private medical records of 2015 and 2016, together with color photographs depicting his skin of face, head, and arms.  In the statement the Veteran reported that he had served on three (3) naval ships.  He was aboard the USS Sacramento (AOE1) around January or February 1967 and was onboard for about a week, while being transported to the USS Ticonderoga.  The USS Sacramento was a combination food, ammunition and fuel supply ship.  It carried all sorts of supplies.  He had been assigned to store some of the supplies.  He stated that one night the ship was in port but that while he helped load and unload supplies, he had no idea where they were at that time.   While on the USSS Ticonderoga he had serviced fighter planes before and after flight operations, and had been all over these planes.  While aboard the USS Oriskany the ship was stationed off the coast of North Vietnam and he believed that the fighters which returned were covered with all sorts of contaminants, which he in turn was exposed to while working on those planes.  

The medical records show that in July 2015 he had a tender, non-healing lesion of the mid-scalp.  In September 2015 he had an erythematous scaly papule of the upper lip of years duration.  Also, a diagram of his face indicated two lesions on the right side of his face with a notation of "AKs" (actinic keratoses).  A September 2015 pathology report reveals that a biopsy specimen from his left hip was an irritated compound nervus with melanin incontinence but no dysplastic or malignant changes.  An October 2015 pathology report indicates that a specimen from his scalp contained an infection of staphylococcus aureus.  A December 2015 treatment record reflects several diagrams of the fact with skin involvement in several areas and notations of "SKs" (seborrheic keratoses), diffuse actinic damage (of the left ear), and erythematous scaly macule.  A December 2015 pathology report reflects that he had nodular basal cell carcinoma of the left cheek, squamous cell carcinoma of the right shoulder, and solar "lentigo" of the right neck with no dysplastic or malignant changes.  An April 2016 treatment record reflects that he had a history of "MM" (malignant melanoma), and that he had "AK" (actinic keratoses) of his face and scalp.  An April 2016 pathology report reflects that he had acantholytic squamous cell carcinoma of the left frontal scalp, and superficial basal cell carcinoma of the left side of his neck.  

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including an organic disease of the nervous system, diabetes mellitus, as well as cardiovascular-renal disease, which includes hypertension, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hyperlipidemia, erectile dysfunction, and chloracne are not deemed a chronic diseases under 38 C.F.R. § 3.309(a).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

Initially, the Board observes that the Veteran is seeking VA disability compensation for elevated cholesterol.  A review of the Veteran's VA treatment records shows he has been diagnosed as having hyperlipidemia and takes medication to control his cholesterol.  

Hyperlipidemia" is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on." Dorland's Illustrated Medical Dictionary 903 (31st ed. 1994).  A finding of hypertriglyceridemia or hyperlipidemia is a laboratory result and not, in and of itself, a disability for VA compensation purposes.  61 Fed.Reg. 20440, 20445 (May 7, 1996).  Nevertheless, disabilities related to high cholesterol levels may be service connected.  Here, however, there is no evidence that the Veteran's hyperlipidemia is the result of a disability or has led to the development of a disability for which service connection could be granted.  The Board stresses that service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  Thus, despite the diagnosis of hyperlipidemia, this is not a disease or disability for purposes of VA compensation.  Service connection for hyperlipidemia is not possible.  In this regard, the Board notes that a May 2013 rating decision denied service connection for a heart condition (other than hypertension) but no appeal was initiated from that decision.  

Next, the Board notes that there is no indication of diabetes mellitus, hypertension, erectile dysfunction, peripheral neuropathy of the lower extremities, or skin disease, including chloracne during service.  His blood pressure readings during service were within normal limits and nothing in the STRS indicates the claimed disabilities.  Moreover, his service discharge examination is completely negative for such diseases and his blood pressure was within normal limits at that time.  In addition, the first indication of the claimed disabilities in the post-service medical records is years after service.  Indeed, no post-service medical records appear to be on file dated prior to 2003.  Moreover, the Veteran has not contended that these disabilities were present while on active duty; i.e., he has not disputed these disabilities first developed years after active service, other than a skin disease for which he has stated he sought treatment within the first postservice year and he concedes that any such records of treatment in the first postservice year are unavailable.  However, the current diagnoses of any disease of the skin include basal cell carcinoma, squamous cell carcinoma, actinic keratoses, and seborrheic keratoses.  Thus, while it is possible that he may have been treated for some form of skin disease in the first postservice year, he would be entitled to presumptive service connection only for basal cell and squamous cell carcinoma and not for the other forms of skin disease, i.e., actinic keratoses and seborrheic keratoses.  In this regard, the Veteran lacks the education, training, and knowledge to provide competent evidence that his private treatment in the first postservice year was specifically for basal cell and squamous cell carcinoma, as opposed to the other skin diseases which are now diagnosed.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Further, as these disabilities were first diagnosed years after service, the Veteran is not entitled to a grant of service connection on a presumptive basis pursuant to 38 C.F.R. §§ 3.303, 3.309(a), for a chronic disease present to a compensable degree within the first post-service year. 

In this case, the Veteran essentially contends that he developed diabetes due to herbicide exposure in Vietnam and that hypertension, erectile dysfunction, and peripheral neuropathy of the lower extremities are all due to his current diabetes.  He has not identified any in-service disease or injury as having caused or aggravated these claimed disabilities, nor is such indicated by the other evidence of record to include the STRs.  In this regard, the Veteran has reported that he believed that diabetes had first been diagnosed in 1991.  However, this is refuted by VA treatment records which show that when he first sought VA treatment in 2003 when he felt that he might be developing diabetes and these VA records show that in 2003 his diabetes was only newly diagnosed.  

The law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied, including chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), and acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e). 

On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list.  75 Fed.Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke that do not directly affect the muscles of the heart.  Id. at 53204. 

The Board also notes that, effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).  In the National Academy of Sciences (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  

VA also amended 38 C.F.R. § 3.816, the regulation governing retroactive awards under Nehmer for certain diseases associated with herbicide exposure, by removing the language from paragraph (b)(2) that the Nehmer court orders only apply to presumptions established before October 1, 2002 and removing the list of conditions.  This revision addresses findings in the Nehmer court orders that the date restriction and corresponding list of presumptive conditions were invalid, since they were not inclusive of all conditions the Secretary has determined to be presumptively service connected based on herbicide exposure under the Agent Orange Act of 1991.  VA is inserting language at 38 C.F.R. § 3.816(b)(2) to clarify that the Nehmer court orders apply to the presumptions listed in 38 C.F.R. § 3.309(e).  

For the purposes of 38 C.F.R. § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  

The record reflects the Veteran had service aboard the several ships while on active duty, and but do not show that any of the vessels was anchored in a deep water harbor of Vietnam.  Moreover, he testified that he was a "blue" water serviceman and not a "brown" water serviceman, meaning he was not on a ship the regularly traversed the inland waterways of Vietnam.  His service personnel records do not actually document service on the landmass or the inland waters of Vietnam.  Nevertheless, the Veteran has stated and testified that such was the case.  However, his statements and testimony that he was sent ashore to service a downed fighter plane are refuted by information obtained from DPRIS.  

While research of several of the ships he served upon documents that the ships did not lay anchor in any port in Vietnam, he has reported that while on the USS Sacramento for a few weeks, prior to being transferred to the USS Ticonderoga, that the USS Sacramento put into a Vietnam port, with the exact port and when this occurred being matters he could no longer recollect, and that he then help to load and unload supplies.  However, at the hearing he has also conceded that at that time he did not actually leave that ship and did not set foot in the port, contrary to earlier written statements.  

To the extent that the Veteran is advocating that he was at some unspecified deep water Vietnam port the Board also notes that deep water ports do not constitute inland waters of Vietnam.  For example, in December 2008, VA Compensation and Pension (C&P) Service released Policy on Vietnam Naval Operations. C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing ROs with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "blue water" versus "brown water" for the purpose of determining herbicide exposure.  In general, "blue water" vessels such as gun line ships, aircraft carriers and supply and support ships operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "brown water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  However, this Bulletin specifically stated that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin. 

In September 2010 the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans, which included the distinction between "blue water" and "brown water" vessels.  See Training Letter 10-06 (September 2010); see also VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  This letter, in pertinent part, reiterated that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  

The rationale for concluding Da Nang Harbor and other ports in Vietnam were open waterways, as opposed to inland waters of Vietnam, is discussed in the December 2008 C&P Bulletin, September 2010 Training Letter, and M21-1MR provisions.  For the sake of brevity, this rationale will not be reiterated in this decision.  

The Board notes that contention of the Veteran's representative which relies upon an article suggesting that contaminants, e.g., herbicides such as Agent Orange, were washed out to sea and then taken into the fresh water supply of ships stationed in the "blue" waters off the coast of Vietnam.  Likewise, the Board acknowledges the representative's argument that VA regulations should be changed in such a manner as to create a presumption that veterans upon blue water ships were, in fact, exposed to herbicides.  However, the Board is bound by existing law and regulations.  

In any event, the Board cannot ignore what has been identified as official VA policy that being in Da Nang Harbor, and other deep water harbors of Vietnam, in and of itself, does not constitute inland waters of Vietnam for purposes of applying the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).  

The Board further notes that VA has also promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  This list was included as part of the December 2008 C&P Bulletin, as well as updated C&P Bulletins promulgated in January 2010, May 2011, November 2012, and an updated list from June 2016.  In pertinent part, these lists identify ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  For ships identified as operating primarily or exclusively on Vietnam's inland waterways, a claimant need not leave the ship in order for VA to concede herbicide exposure.  On the other hand, a claimant who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore, in order for VA to concede herbicide exposure.  

A thorough review of all these Bulletins does not reflect that the U.S.S. Sacramento, or any of the other ships upon which the Veteran served, are part of the list of "brown water" ships, nor is there any indication that it docked at, or transited the inland waterways of the Republic of Vietnam, coincident with the time period when the Veteran was a member of its crew.  There is no evidence of such service in the Veteran's service personnel records either.  Moreover, the Board reiterates that he testified that the USS Sacramento only docked on one occasion, and even then for only a short period of time and, also, that he did not go ashore.  The Veteran's statements and testimony as to such putative exposure are too vague as well as contradictory, as well as inconsistent with official records, to establish that he was exposed to herbicides in Vietnam.  

In view of the foregoing, the Board must find that the record reflects the Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.  Nothing in the other evidence of record indicates any other basis for such exposure, including putative exposure from contaminated aircraft that flew over North and South Vietnam.  Therefore, he is not entitled to a grant of service connection on that basis.  

The Board must also note that even if it were to find the Veteran did have exposure to herbicides while on active duty, he would still not be entitled to a grant of service connection for hypertension on that basis. As stated above, the presumption of service connection for ischemic heart disease does not include conditions such as hypertension, peripheral artery disease, and stroke.

Except as discussed below, other than reporting treatment within the first postservice year for skin disability, the Veteran has based his claims upon presumptive herbicide exposure.  No other basis for relating the etiology of the claimed disabilities to service is demonstrated by the evidence of record; i.e., the Veteran has not indicated that these disabilities were otherwise caused or aggravated by an in-service disease or injury, nor is such indicated by the other evidence of record to include the STRs.  

Moreover, the Veteran has no service-connected disabilities that would warrant consideration of 38 C.F.R. § 3.310.  In other words, it is neither shown nor contended that his now service-connected bilateral hearing loss or tinnitus, or both, are in any manner related to his claimed disabilities.  Thus, even if his claimed hypertension, erective dysfunction, and peripheral neuropathy of the lower extremities are due to his diabetes mellitus, the law does not permit the establishment of service connection for a disability that was caused or aggravated by another service-connected disability.  

In this regard, the Veteran testified that a physician had rendered a favorable medical opinion in this case.  However, a careful review of Dr. Nichols statement shows only that it was reasonable that the Veteran's hypertension, erectile dysfunction, and his hint of neuropathy had a reasonable probability of being secondary to his diabetes.  The Board does not contest this.  However, as discussed, because it is found that he was not exposed to herbicides during his service there is no means of granting presumptive service connection for diabetes and, as such, service connection may not be granted for the claimed hypertension, erectile dysfunction, and neuropathy as secondary to diabetes.  

Further, no other presumptive provisions appear applicable to the facts of this case.  However, as to the claimed skin disorder, the Board reiterates that chloracne has never been diagnosed, and the Veteran has not stated that he has received such a disease.  Moreover, he lacks the education, training, and expertise to render such a diagnosis himself.  Also, while he has indicated that he had continuing skin problems since service there is no competent, i.e., medical evidence demonstrating the presence of basal cell carcinoma until decades after service.  

The Veteran has also testified that as to his current skin problems, which include a diagnosis of actinic keratoses, in addition to having continuously existed since service, actinic keratoses may be due to either his inservice exposure to sunlight or his many years of postservice exposure to sunlight.  However, even here the private medical statement of Dr. Nichols does not even suggest that any skin disease which the Veteran may now have, including actinic keratoses, is due either wholly or even in part to his inservice exposure to sunlight or is related in any other manner to the Veteran's military service.  

In reaching this determination the Board has considered the doctrine of the favorable resolution of doubt.  However, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the claims and, as such, there is no doubt to be favorably resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for diabetes mellitus, hypertension, hyperlipidemia, erectile dysfunction, peripheral neuropathy of both lower extremities, and a skin disorder, including chloracne, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


